Citation Nr: 0526208	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a psychotic disorder for a period prior to 
April 1, 1997.

2.  Entitlement to a disability rating in excess of 30 
percent for a psychotic disorder from April 1, 1997, on 
appeal from an initial grant of service connection.

3.  Entitlement to an initial disability rating in excess of 
20 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Louis A. de Mier, Attorney




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 3, 1991, to 
July 6, 1991.  He served in the Southwest Asia Theatre of 
Operations from February 17, 1991, to June 13, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for a psychotic disorder 
and assigned a 10 percent disability rating effective from 
May 6, 1994.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected psychotic disorder, from 
10 to 30 percent disabling by a September 1998 decision.  In 
a February 2003 rating decision, the RO made the grant of 
service connection for a psychotic disorder, and the 10 
percent disability rating originally assigned, effective from 
January 21, 1992.

The veteran and his spouse appeared at hearings held at the 
RO on May 26, 1995, and March 31, 1999.  Transcripts of those 
hearings have been associated with the record on appeal.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for fibromyalgia will be addressed in 
the REMAND portion of this document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to November 7, 1996, only the earlier criteria for 
rating the veteran's psychotic disorder are applicable.

4.  With respect to the period of time subsequent to November 
6, 1996, the earlier criteria for rating psychotic disorders 
are more favorable to the veteran.

5.  Since the effective date of the grant of service 
connection, the veteran's psychotic disorder was manifested 
by symptoms including poor sleep, restlessness, auditory 
hallucinations, irritability, depressed mood, ideas of 
persecution, poor judgement and insight, illogical thought, 
and poor tolerance to noises, people, and frustration 
resulting in severe impairment of social and industrial 
adaptability.

6.  Since December 22, 1994, the veteran has been unable to 
secure or follow a substantially gainful occupation due to 
the symptoms of his psychotic disorder.



CONCLUSIONS OF LAW

1.  From the effective date for the grant of service 
connection through December 21, 1994, the criteria for a 70 
percent disability rating, but no higher, for a psychotic 
disorder were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9210 (1996); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7 (2004).

2.  The criteria for a 100 percent disability rating for a 
psychotic disorder have been met since December 22, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16(c), 4.130, 
4.132, Diagnostic Code 9210 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9210 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In a rating decision dated in August 1996, the veteran's 
claim of service connection for a psychotic disorder was 
granted.  In an October 1996 Notice of Disagreement, the 
veteran raised the issue of entitlement to a higher initial 
disability rating.  In a January 1997 Statement of the Case 
(SOC), the veteran's claim was denied.  In an April 13, 2001 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for a higher rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on April 13, 2001, was not given 
prior to the first AOJ adjudication of this issue, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  Supplemental 
Statements of the Case (SSOCs), re-adjudicating the issue of 
entitlement to a higher rating, were provided to the veteran 
in September 2002, October 2002, and November 2004.  These 
actions cured the error in the timing of the notice.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on April 13, 
2001, complied with these requirements.

Additionally, the Board notes that the April 13, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the April 13, 2001 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, veteran's service 
medical records, VA medical records for treatment of the 
veteran, records from the Social Security Administration 
regarding the veteran's claim for disability benefits from 
that agency, records from the veteran's former employer 
pertaining to the veteran's retirement disability, and 
private medical records identified by the veteran have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in August 1992, June 1995, June 
1996, August 1997, December 1997, April 1999, December 1999, 
April 2002, and August 2004 to evaluate the severity of his 
service-connected psychotic disorder.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  
Further, VA's efforts have complied with the instructions 
contained in the December 2003 Remand from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Any "error" to 
the veteran resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service personnel and service medical records; 
contentions by the veteran and his representative; reports of 
VA examinations of the veteran in August 1992, June 1995, 
June 1996, August 1997, December 1997, April 1999, December 
1999, April 2002, and August 2004; VA records showing 
treatment and hospitalizations of the veteran from September 
1991 to July 2004; examination and treatment reports by 
private physicians dated in January 1992, February 1992, June 
1992, October 1994, December 1994, February 1995, February 
1996, September 1996, November 1998, April 2001, and October 
2002; statements from the veteran's spouse, one of his 
daughters, and his former first sergeant; and testimony 
provided by the veteran and his spouse at the May 1995 and 
March 1999 hearings.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show regarding his claim.

The veteran has disagreed with the original disability rating 
assigned for his psychotic disorder.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In an October 2002 SSOC provided to the veteran, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
psychotic disorder.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's service-connected psychotic disorder has been 
evaluated as 10 percent disabling prior to April 1, 1997, and 
30 percent disabling thereafter under Diagnostic Code 9210 
for psychotic disorder, not otherwise specified (atypical 
psychosis).  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1996), including the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  This amendment was effective November 7, 
1996.  In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130 (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in a January 1997 Statement of the Case and 
provided the rating criteria.  Therefore, the veteran and his 
representative at that time were given notice of the old and 
new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to November 1996, atypical psychosis was evaluated 
under the general rating formula for psychotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9210 (1996).  The 
schedular criteria for 10, 30, 50, 70, and 100 percent 
ratings for psychotic disorders were as follows:

Mild impairment of social and industrial 
adaptability.  [10 percent].

Definite impairment of social and 
industrial adaptability.  [30 percent].

Considerable impairment of social and 
industrial adaptability.  [50 percent].

With lesser symptomatology [than that 
required for 100 percent disability 
evaluation] such as to produce severe 
impairment of social and industrial 
adaptability.  [70 percent].

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9210 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996), the 
criterion for a 30 percent evaluation, was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 2002).

In evaluating disability from psychotic disorders, it is 
necessary to consider, in addition to present symptomatology 
or its absence, the frequency, severity, and duration of 
previous psychotic periods and the veteran's capacity for 
adjustment during periods of remission.  Repeated psychotic 
periods, without long remissions may be expected to have a 
sustained effect upon employability until elapsed time in 
good remission and with good capacity for adjustment 
establishes the contrary.  Ratings are to be assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  
38 C.F.R. § 4.130 (1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 10, 30, 50, 70 and 100 percent 
ratings are warranted in the following circumstances:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9210 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The veteran has been assigned the following Global Assessment 
of Functioning scores:  60 and 70 in April 1992, 85 in August 
1992, 50 in November to December 1992, 50 in October 1994, 60 
in February to March 1996, 71 to 80 in June 1996, 60 in 
September 1996, 50 in February to March 1997, 40 in July to 
August 1997, 60 in December 1997, 20 in November 1998, 45 in 
December 1998, 60 in December 1999, 20 in April 2001, 40 in 
December 2001, 40 in February 2002, 50 in April 2002, 50 in 
July 2002, 30 in October 2002, 40 and 60 in June 2003, 50 and 
60 in November 2003, and 50 in March 2004.  A GAF score of 11 
to 20 contemplates that there is some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces), or gross impairment in communication 
(e.g., largely incoherent or mute).  See DSM-IV at 44-47.  A 
GAF score of 21-30 contemplates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score of 71-80 contemplates that, 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Since the effective date of the grant of service connection, 
the veteran's symptoms have included poor sleep, 
restlessness, auditory hallucinations, irritability, 
depressed mood, ideas of persecution, and poor tolerance to 
noises, people, and frustration.  He is at times illogical.  
He has consistently shown poor judgement and insight.  His 
treating VA physician has repeatedly described his 
psychiatric disorder as chronic and severe.  The veteran was 
psychiatrically hospitalized for his service-connected 
psychosis in February 1992, April 1992, June 1992, November 
to December 1992, February to March 1996, February to March 
1997, and July to August 1997.

In this case, as noted above, only the old rating criteria 
are applicable in evaluating the veteran's disability prior 
to November 7, 1996.  Further, the Board notes that, as 
discussed below, the veteran is entitled to a 100 percent 
disability rating under the old rating criteria from December 
22, 1994; therefore, it is unnecessary to discuss what rating 
would be appropriate under the revised rating criteria 
because the veteran would not be able to obtain a disability 
rating greater than 100 percent even under the revised 
criteria.  Thus, the Board finds that evaluating the veteran 
under the old rating criteria is more favorable to him.

Prior to December 22, 1994, the evidence shows that the 
veteran symptoms resulted in severe impairment of social and 
industrial adaptability.  The evidence is best described in a 
report by Pablo Perez Torrado, M.D. in February 1996.  Dr. 
Perez had provided regular private psychiatric treatment to 
the veteran beginning in approximately 1992.  Dr. Perez 
described the veteran's symptoms as severe emotional 
symptoms.  Dr. Perez noted that the veteran had continued 
working through frequent absences and occasional 
hospitalizations until 1994.  Thus, the veteran's symptoms 
more nearly approximate the criteria for a 70 percent 
disability rating than the criteria for a lower rating.

Under the old rating criteria, a 100 percent disability 
rating requires active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial adaptability.  The 
veteran has not shown symptoms producing total social and 
industrial adaptability.  Although the veteran has shown 
severe psychiatric symptoms, he was nevertheless able to 
continue to work until December 22, 1994.  He required 
psychiatric hospitalization at least three times in 1992, but 
those were for only brief periods.  On examination and 
treatment during periods of remission or partial remission, 
his primary symptoms were irritability and poor sleep.   The 
preponderance of the evidence supports a 70 percent 
disability rating but no higher from the effective date of 
the grant of service connection to December 21, 1994. 

The Board notes, however, that under the old regulations, a 
total rating would also be warranted under the provisions of 
38 C.F.R. § 4.16(c) (1996), if the claimant had a service-
connected mental disorder rated at least as 70 percent 
disabling and it were shown that this disorder precluded him 
from securing or following a substantially gainful 
occupation.  In this case, the Board has determined that the 
veteran's psychotic disorder has been ratable as 70 percent 
disabling under the old regulations since the effective date 
of the grant of service connection.  The evidence also shows 
that the veteran has not worked since December 22, 1994.  The 
veteran was awarded Social Security disability benefits and 
state disability retirement benefits based on his inability 
to work.  Although the standards for unemployability for 
those agencies may vary from the standard under 38 C.F.R. 
§ 4.16(c), the veteran was awarded benefits from those 
agencies due solely to his psychiatric symptoms.  
Additionally, multiple psychiatrists have determined that the 
veteran is unemployable due to his psychiatric disorder, 
including the veteran's treating VA psychiatrist in June 
2003.  Based on those same psychiatric symptoms shown by the 
overwhelming medical evidence contained in the veteran's 
claims file, the Board finds that since December 22, 1994, 
the veteran's psychotic disorder has precluded him from 
securing or following as substantially gainful occupation.  
Accordingly, since December 22, 1994, the evidence supports a 
100 percent disability rating for the veteran's service-
connected psychotic disorder.  38 C.F.R. § 4.16(c) (1996).


ORDER

Entitlement to a 70 percent disability rating, but no higher, 
for a psychotic disorder is granted from the effective date 
of the grant of service connection to December 21, 1994, 
subject to the laws and regulations governing to the award of 
monetary benefits.

Entitlement to a 100 percent disability for a psychotic 
disorder is granted from December 22, 1994, subject to the 
laws and regulations governing to the award of monetary 
benefits.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to an initial disability rating in 
excess of 20 percent for fibromyalgia.  In an April 2004 
rating decision, the RO granted entitlement to service 
connection for fibromyalgia and assigned a 20 percent 
disability rating.  In April 2005 the RO received the 
veteran's Notice of Disagreement with the 20 percent 
disability rating assigned for fibromyalgia.  Because no 
Statement of the Case (SOC) has been provided regarding this 
issue, the veteran has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand this issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Furnish a statement of the case (SOC) 
regarding the issue of entitlement to an 
initial disability rating in excess of 20 
percent for fibromyalgia to the veteran 
and his representative and give them the 
opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


